Dismissed and Opinion Filed October 25, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00977-CV

              LORI SCHMIDT AND JOSEPH HUEY, Appellants
                                 V.
       PARK ROYAL HOMEOWNER'S ASSOCIATION AND PARK ROYAL
    CONDOMINIUMS, INC. DBA PARK ROYAL HOMEOWNER'S ASSOCIATION,
                              Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-07881

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
         By letter dated September 27, 2016, we notified appellants the Court received notice

from the Dallas County District Clerk that appellants did not pay for or make arrangements to

pay for the clerk’s record. We directed appellants to file written verification of payment or

arrangements to pay for the clerk’s record or written verification that appellants have been found

to be entitled to proceed without payment of costs. We cautioned appellants that failure to do so

would result in the dismissal of this appeal without further notice. To date, we have not received

the requested verification or communication from appellants, and the clerk’s record has not been

filed.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                   /CarolynWright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

160977F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LORI SCHMIDT AND JOSEPH HUEY,                      On Appeal from the 68th Judicial District
Appellants                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-15-07881.
No. 05-16-00977-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
PARK ROYAL HOMEOWNER'S                             participating.
ASSOCIATION AND PARK ROYAL
CONDOMINIUMS, INC. DBA PARK
ROYAL HOMEOWNER'S
ASSOCIATION, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees Park Royal Homeowner’s Association and Park Royal
Condominiums, Inc. dba Park Royal Homeowner’s Association recover their costs, if any, of this
appeal from appellants Lori Schmidt and Joseph Huey.


Judgment entered this 25th day of October, 2016.




                                             –3–